Citation Nr: 1523182	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-28 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a due to herbicide exposure.
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, including in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his March 2015 hearing the Veteran reported receiving medical treatment for his ischemic heart disease at the Madison VA Medical Center.  The Veteran's treatment records from that facility should be obtained upon remand.  See 38 U.S.C.A. § 5103A(c) (West 2002).

Although the Veteran has received a Board hearing on his claim for service connection for ischemic heart disease, in his February 2015 Substantive Appeal, the Veteran requested a videoconference hearing on the issue of entitlement to service connection for COPD.  As such, the claim must be remanded so that a hearing on that issue can be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit evidence identifying any herbicides used by the Republic of Korea Army from May 1966 to June 1967 as well as any medical or treatise evidence illustrating a link between any identified herbicides and ischemic heart disease.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

2.  Obtain and associate any treatment records from the Madison VAMC that pertain to the Veteran. 

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's ischemic heart disease is related to service.  Specifically, the examiner is requested to address:

Whether indirect physical contact (not skin contact) with a commercial herbicide, could have caused or contributed to the development of the Veteran's ischemic heart disease.

If the examiner is unable to offer an opinion on the aforementioned question without resort to mere speculation, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

4.  Schedule the Veteran for a videoconference hearing on the issue of service connection for COPD.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice letter should be included in the claims file.

5.  Then readjudicate the issue of service connection for ischemic heart disease.  If service connection remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond before the file is returned to the Board for further consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

